Citation Nr: 1420658	
Decision Date: 05/07/14    Archive Date: 05/21/14	

DOCKET NO.  09-46 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc and/or joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to January 1958.  

This case initially came before the Board of Veterans Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a decision of February 2003, the Board denied entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of gallbladder surgery (cholecystectomy), claimed as degenerative joint disease of the lumbar spine, atherosclerosis, hiatal hernia, and liver disease.  In a subsequent decision of August 2012, the Board denied entitlement to service connection for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy), as well as for a low back disorder, to include degenerative and/or joint disease of the lumbar spine.  At that same time, the Board found that new and material evidence had not been received sufficient to reopen the Veteran's previously-denied claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of surgical removal of the gallbladder (cholecystectomy).  

In a July 2013 Order, the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's August 2012 decision which denied entitlement to service connection for a low back disorder, including degenerative disc and/or joint disease of the lumbar spine, and, in so doing, remanded the Veteran's case to the Board for action consistent with a July 2013 Joint Motion for Partial Remand.  At that same time, the Court dismissed the issues of entitlement to service connection for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy), and whether new and material evidence had been received to reopen a claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy).  

In December 2013, the Veteran's case was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

A chronic low back disorder, to include degenerative disc and/or joint disease of the lumbar spine, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

A chronic low back disorder, including degenerative disc and/or joint disease of the lumbar spine, was not incurred in or aggravated by active military service, nor may osteoarthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2009, March 2010, and July 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him an appropriate VA examination.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in May 2012, as well as both VA (including Virtual VA and Veterans Benefits Management System), and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1381-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for a chronic low back disability.  In pertinent part, it is contended that the Veteran's current low back disability is the result of a fall and/or spinal tap during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 3.303(d) (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative joint disease (i.e., osteoarthritis) become manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In the present case, service treatment records are unavailable, in that such records were apparently destroyed in a fire at the National Personnel Records Center in 1973.  Significantly, while at the time of a filing for pension benefits in 1992, the Veteran noted both bladder and liver problems since 1983, no mention whatsoever was made of any problem with his lower back.  Moreover, while in 1993, the Veteran underwent surgery for the repair of a hernia, that record is devoid of any evidence of low back pathology.  In point of fact, the earliest clinical indication of the presence of arguably chronic back pathology is revealed by VA treatment records dated in 1996, almost 40 years following the Veteran's discharge from service, at which time he gave a history of a motor vehicle accident in October 1995, following which he experienced problems with his neck and lower back.  The pertinent diagnosis noted at the time was severe degenerative joint disease of the lumbar spine.  

Of some interest is the fact that the Veteran's initial claim for disability of his lower back was premised upon VA negligence in the performance of gallbladder surgery.  Not until May 2009, when that claim proved unsuccessful, did the Veteran modify his argument to claim that his low back pathology, rather than the result of negligence, was, in fact, the result of various injuries sustained during his period of active military service.  

The Board observes that, following a VA examination in December 2009 (which examination, it should be noted, involved a full review of the Veteran's claims folder and VA medical records), it was the opinion of the examiner that the Veteran's lumbar degenerative joint/lumbosacral disc disease with mild canal stenosis was less likely than not the result of his period of active military service.  Significantly, according to the examiner, there was no documentation of lumbar degenerative joint disease or lumbosacral disc disease during the Veteran's active service, or within the 12 months following his discharge from service.  Rather, pertinent evidence was to the effect that the Veteran had sustained certain back injuries following his discharge from service.  

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's low back pathology is in any way related to his period of active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his low back pathology to various incidents of his period of active military service, including an injury in basic training, as well as surgery on his back in 1955 while stationed at Perrin Air Force Base.  However, notwithstanding multiple contacts with the VA, including in pursuit of a nonservice-connected pension, the Veteran made no mention of his low back pathology, to include as related to inservice injuries or surgery, until many years following his discharge from service.  Moreover, as is clear from the above, the Veteran's low back pathology was first clinically documented many years following his discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  More importantly, in the case at hand, there is no persuasive evidence suggesting a link between the Veteran's low back pathology and his active military service.  Under the circumstances, service connection for a chronic low back disorder must be denied.  

In reaching this determination, the Board is cognizant of the Veteran's assertions set forth on appeal, as well as the heightened obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt doctrine, in cases such as this, where the Veteran's service treatment records are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Board rejects the Veteran's assertions to the extent that they seek to demonstrate a causal relationship between his current low back pathology and various inservice injuries/surgery.  As noted above, not until many years following the Veteran's discharge from service did he seek entitlement to service connection for a low back disability.  Moreover, his initial claim for benefits was couched in terms of negligence on the part of VA medical personnel, and not inservice incurrence.  Notwithstanding multiple contacts with the VA in the context of other claims and/or treatment, the Veteran made no mention whatsoever of low back injuries in service.  Put somewhat more simply, it simply strains credulity to accept that the Veteran would not have mentioned his various low back problems at the time of his claims and/or treatment for other disabilities.  In fact, the Veteran's statements and history, when weighed against the objective evidence of record, are simply not credible.  Moreover, the Veteran, as a lay person, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology.  Significantly, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Following review of the record, the Board finds that the most persuasive evidence is against the Veteran's claim for service connection for a low back disorder.  Accordingly, the Veteran's claim for compensation must be denied.  


ORDER

Service connection for a low back disorder, to include degenerative disc and/or joint disease of the lumbar spine, is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


